UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52499 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 98-0515290 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 320 North Carson Street, Carson City, Nevada (Address of principal executive offices) (Zip Code) 775-782-3999 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 19,763,623common shares issued and outstanding as of June 5, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mining Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited consolidated interim financial statements for the three and six month periods ended April 30, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 DEL TORO SILVER CORP. CONSOLIDATED FINANCIAL STATEMENTS PERIODS ENDED APRIL 30, 2013 (UNAUDITED) AND OCTOBER 31, 2012 Index Consolidated Balance Sheet 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8-14 4 DEL TORO SILVER CORP (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS APRIL 30, 2, 2012 April 30, 2013 October 31, 2012 (unaudited) (audited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expense 3,753 TOTAL CURRENT ASSETS 18,343 TOTAL ASSETS $ $ 18,343 LIABILITIES AND STOCKHOLDERS DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 9,794 $ Convertible debenture 51,500 Shareholder convertible loan 421,763 Due to related party TOTAL CURRENT LIABILITIES 735,579 549,097 TOTAL LIABILITIES 549,097 STOCKHOLDERS' DEFICIT: Preferred stock: 100,000,000 shares authorized, par value $0.001 issued and outstanding: none - - Common stock: 100,000,000 shares authorized, par value $0.001 issued and outstanding: 18,026,954 (2012 - 17,452,240) shares 17,452 Additional paid-in capital 1,289,273 Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 18,343 See accompanying notes to financial statements. 5 DEL TORO SILVER CORP (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED APRIL 30, 2AND FROM THE DATE OF INCEPTION TO APRIL 30, 2013 For the Three Months Ended For the Six Months Ended Accumulated Amounts from Inception January9, 2006to April 30, 2013 April 30, 2012 April 30, 2013 April 30, 2012 April 30, 2013 GENERAL AND ADMINISTRATIVE EXPENSES: Amortization $ - $ - $ - $ - $ 2,692 Consulting fee - 150,798 - 829,366 Foreign exchange (gain) loss ) ) 319 ) General and administrative 15,561 24,083 38,494 183,051 Mineral property costs 18,750 35,629 462,609 Professional fees 45,534 33,855 479,099 Write-down of property and equipment - 1,838 TOTAL GENERAL AND ADMINISTRATIVE EXPENSES 239,080 108,297 1,956,346 OTHER EXPENSES: Accretion of discount on convertible debt - ) Interest expense ) Loss on change in fair value of derivative liability - ) Gain/(loss) on settlement of debt - ) TOTAL OTHER EXPENSES ) NET LOSS $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average number of basic and diluted common shares outstanding $ 15,624,972 See accompanying notes to financial statements. 6 DEL TORO SILVER CORP (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED APRIL 30, 2, 2013 For the Six Months Ended Accumulated Amounts From Inception to April 30, 2013 April 30,2012 April 30, 2013 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Net loss for the period $ ) $ ) $ ) Items not requiring (providing) cash: Accretion of discount on convertible debenture - - 55,000 Amortization - - 2,692 Loss on change in fair value of derivative liability - - 14,962 Loss on settlement of debt - - 12,183 Shareholder loan issued for consulting service - 261,000 Shares issued for mineral property - - 176,460 Shares issued to settle debt - - 14,060 Shares issued for consulting service - 34,000 134,000 Share-based compensation - Write-down of property and equipment - - 1,838 Changes in operating assets and liabilities: Receivables - 616 - Prepaid expenses ) ) ) Related party liabilities - Accounts payable and accrued liabilities ) ) CASH USED FOR OPERATING ACTIVITIES ) ) ) INVESTING ACTIVITY: Equipment acquired - - ) CASH USED FOR INVESTING ACTIVITIES - - ) FINANCING ACTIVITIES: Net proceeds from (paid for) issuance of common stocks - ) 536,729 Proceeds from issuance of convertible debenture 40,000 Proceeds from (paid to) related parties Repayment of convertible debenture - - ) CASH PROVIDED BY FINANCING ACTIVITIES 93,503 NET INCREASE (DECREASE) IN CASH ) ) CASH, BEGINNING OF PERIOD 14,590 24,088 - CASH, END OF PERIOD $ $ 6,235 $ NON CASH ACTIVITIES Shares issued for conversion of debenture $ $ - $ 35,000 Shares issued to settle debt $ - $ - $ 14,250 SUPPLEMENTAL DISCLOSURE Interest paid $ 400 $ 85 $ Income taxes paid $ - $ - $ - See accompanying notes to financial statements. 7 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 1 – NATURE OF OPERATIONS AND CONTINUANCE OF BUSINESS Del Toro Silver Corp. (the “Company”) was incorporated on January 9, 2006 as Candev Resource Exploration, Inc. under the laws of the State of Nevada and extra-provincially registered under the laws of the Province of British Columbia on August 15, 2006. Effective July 28, 2009, the Company completed a merger with its wholly owned subsidiary, Del Toro Silver Corp., a Nevada corporation which was incorporated on July 7, 2009 solely to change the Company’s name to Del Toro Silver Corp. The Company is an exploration stage company as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, “Development Stage Entities”, and is engaged in the acquisition, exploration and development of mineral properties. These financial statements have been prepared on the going concern basis, which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business. As of April 30, 2013, the Company has not earned any revenue, has a working capital deficit of $ 727,933, and an accumulated deficit of $2,093,456. The continued operations of the Company are dependent on its ability to generate future cash flows or obtain additional financing. These factors raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recorded assets or liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation – The financial statements and the related notes of the Company are prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is October 31. Interim Financial Statements – These interim unaudited financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended October 31, 2012. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at April 30, 2013, and the results of its operations and cash flows for the six month period ended April 30, 2013 and 2012.The results of operations for the period ended April 30, 2013 is not necessarily indicative of the results to be expected for future quarters or the full year. Recent Accounting Pronouncements – The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Reclassification – The cash flow statement for accumulated amounts from inception to April 30, 2013 has been reclassified to conform to the current quarter presentation. Cash and Cash Equivalents – The Company considers all highly liquid investments with maturity of three months or less at the date of acquisition to be cash equivalents. Prepaid Expenses – Prepaid expenses are expenses paid by the Company in cash or stock before they are used or consumed. Accounts Payable and Accrued Expenses – Accounts payable and accrued expenses consist principally of amounts due to various suppliers and professional service providers. 8 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Mineral Property Exploration and Development – The Company has been in the exploration stage since its inception and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized. The Company assesses the carrying costs for impairment under ASC 360 “Property, Plant and Equipment” at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. Due to Related Parties – Due to related parties consist principally of amounts due to officers and directors of the Company, with respect to expenditures paid by officers and directors on behalf of the Company. NOTE 3 – MINERAL PROPERTIES Dos Naciones On July 7, 2009, and as amended on June 25, 2010, October 21, 2010, and July 9, 2012 the Company entered into an option agreement (the “Dos Naciones Agreement”) to acquire a 50% undivided interest in the Dos Naciones Property located in Sonora, Mexico. Under the terms of the Dos Naciones Agreement, the Company paid a purchase price of $29,658 (Cdn $35,000) and has an option to acquire a further 20% interest in the property subject to the following terms: ● Issuance of 150,000 common shares on or before January 25, 2010 (issued); ● Issuance of 200,000 common shares on or before July 7, 2010 (issued); ● Issuance of 250,000 common shares on or before October 21, 2010 (issued); ● Issuance of 200,000 common shares on or before July 9, 2012 (issued); ● Issuance of 200,000 common shares on or before September 15, 2012 (issued); and ● Incur exploration expenditures of Cdn $800,000 on or before July 7, 2013. If the Company exercises the option, the Company will be deemed to enter into a joint venture agreement in accordance with the terms of the Dos Naciones Agreement. During the six months ended April 30, 2013, the Company incurred $8,250 in mineral properties costs on the property. Natchez Pass On August 31, 2012 and as amended on September 27, 2012 the Company entered into a partial purchase option agreement with Natchez Pass, LLC to acquire up to a 67.5% interest, in leasehold interests to land in Pershing County, Nevada (the “Property). In order to earn the option, over a five year period the Company is required to make an aggregate cash payment of $4,001,000 to, or on behalf of, Natchez Pass LLC and certain amounts for the work program on the Property, and issue up to 5,000,000 restricted shares of common stock to Natchez Pass, LLC. If the Company fully exercises the option, the Company has an option to earn up to an additional 7.5% interest at the price of $150,000 per point. As of April 30, 2013 the Company was conducting due diligence and had not exercised the option. 9 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 3 – MINERAL PROPERTIES – (CONTINUED) During the six months ended April 30, 2013, the Company incurred $10,500 in mineral properties costs on the property and has accumulated $93,413, since inception of the agreement. NOTE 4 – COMMON SHARES Year Ended October 31, 2012 ● On January 31, 2012, the Company issued 300,000 common shares for prepaid consulting services of $30,000 less the share issuance costs of $2,928. ● On February 29, 2012, the Company issued 40,000 common shares for consulting services of $4,000, less share issuance costs of $18. ● On July 9, 2012 the Company issued 200,000 common shares as part of the Dos Naciones Agreement described in Note 3 and charged $16,000 to mineral property costs. ● On September 14, 2012 the Company issued 200,000 common shares as part of the Dos Naciones Agreement described in Note 3 and charged $18,000 to mineral property costs. ● On October 31, 2012 the Company issued 1,250,000 common shares as part of the agreement described in Note 7 for consulting services of $100,000. Six Months Ended April 30, 2013 ● On April 24, 2013, the Company issued 574,714 common shares to partially settle a convertible debenture of $10,000. NOTE 5 – SHARE PURCHASE WARRANTS The following table summarizes the continuity of share purchase warrants: Number of Warrants Weighted Average Exercise Price $ Balance, October 31, 2011 - Issued Expired - - Balance, October 31, 2012 Expired ) ) Balance, April 30, 2013 - - As of April 30, 2013, no share purchase warrants were outstanding. The balance of share purchase warrants expired on December 6, 2012. 10 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 6 – STOCK OPTIONS On September 7, 2010, the Company adopted a stock option plan (“2010 Stock Option Plan”) allowing for the issuance of stock options to acquire up to 5,000,000 common shares. There were a total of 1,000,000 options outstanding at October 31, 2011 with a weighted average exercise price of $0.10. All of the outstanding shares expired and the stock option plan expired on September 7, 2012. On August 29, 2012 the Company adopted a stock option plan (the “2012 Stock Option Plan”) allowing for the issuance of stock options to acquire up to 3,000,000 common shares. As of April 30, 2013 and October 31, 2012, there were 1,000,000 shares available for issuance under the 2012 Stock Option Plan. Officers and directors have been granted 1,500,000 of the 2,000,000 granted stock options. The following table summarizes the continuity of the Company’s 2012 Stock Option Plan: Number of options Weighted average exercise price (US $) Weighted average remaining contractual life (years) Outstanding, October 31, 2012 Outstanding and exercisable, April 30, 2013 The Company’s options vest at different periods. As such, the Company records stock-based compensation over the requisite service period for each separately vesting portion of the award as if the award was, in-substance, multiple awards. Additional information regarding stock options as of April 30, 2013, is as follows: Number of Options Exercise Price $ Vesting Date Expiry Date Life (in years) 9/12/2012 9/12/2017 5 3/12/2013 9/12/2017 9/12/2013 9/12/2017 4 3/12/2014 9/12/2017 Compensation cost will be recognized over the requisite service period that began September 12, 2012. For the six months ended April 30, 2013, the Company recognized $48,798 (2012 $nil) as compensation cost. Stock-based compensation expense was estimated using the Black-Scholes option pricing model assuming no expected dividends, a risk-free interest rate ranging from 0.42% to 0.70%, expected option life of 3.5 to 5 years and a volatility of 281%. 11 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 7 – RELATED PARTY TRANSACTIONS The Company has entered into various convertible loan agreements with officers and directors. The principal amount of the loans plus any accrued and unpaid interest shall be due and payable in full one year from the advancement date of each loan. The officers and directors may provide the Company with written notice of conversion at any time to exercise their rights of conversion in respect of either a portion of or the total outstanding amount of each loan plus accrued interest as of that date into shares of the Company. On September 1, 2012 the Company entered into consulting agreements with officers and directors. Under the terms of the agreement compensation for the provision of services for the 14 months prior to the effective date shall be $125,000 and the issuance of 1,250,000 shares of common stock of the Company. The cash portion plus any accrued and unpaid interest shall be due and payable in one full year from the date of the agreement. The officers and directors may provide the Company with written notice of conversion in respect of either a portion of or the total outstanding amount of the loan plus accrued interest as of that date into shares of the Company at the price of $0.10 per share. The loan shall bear interest at a rate of 5% per annum. Additionally, compensation per the agreements is $17,000 per month. The cash portion shall continue to accrue and interest shall accrue on the unpaid balance of the cash portion at a rate of 5% per annum. The officers and directors may provide the Company with written notice of conversion of all accrued and unpaid compensation including interest, payable in common shares of the company based on the price of 80% of the average closing prices for the five trading days prior to the end of the one year term. Additional information on these agreements as of April 30, 2013 and October 31, 2012 is as follows: Loan Balance Including Accrued Interest Loan Agreement April 30, 2013 October 31, 2012 On May 26, 2012 agreements were formalized for the advancement of $104,000, accruing interest at 8.0%, with a conversion price of $0.06 per share. Accrued interest as of 4/30/13 was $1,237. $ $ On July 16, 2012 an agreement was formalized for the advancement of $50,000, accruing interest at 8.0%, with a conversion price of $0.08 per share. Accrued interest as of 4/30/13 was $3,167. On August 30, 2012 an agreement was formalized for the advancement of $100,000, accruing interest at 8.0%, with a conversion price of $0.10 per share. Accrued interest as of 4/30/13 was $5,348. On September 1, 2012 an agreement was entered (see consulting agreement above) totaling $125,000, accruing interest at 5%, with a conversion price of $0.10 per share. Accrued interest as of 4/30/13 was $4,144. On September 1, 2012 an agreement was entered (see consulting agreement above) totaling $17,000 per month, accruing interest at 5%, with an unknown future conversion price. Accrued interest as of 4/30/13 was $1,965. 12 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 7 – RELATED PARTY TRANSACTIONS – (CONTINUED) Loan Balance Including Accrued Interest Loan Agreement - continued April 30, 2013 October 31, 2012 On September 21, 2012 an agreement was formalized for the advancement of $15,000, accruing interest at 8.0%, with a conversion price of $0.10 per share. Accrued interest as of 4/30/13 was $730. On December 11, 2012 an agreement was formalized for the advancement of $40,000, accruing interest at 8.0%, with a conversion price of $0.10 per share. Accrued interest as of 4/30/13 was $1,236. - Total Convertible Loans Payable to Related Parties $ $ The Company is in debt to officers and directors of the Company for an additional $17,833 and $18,165 as of April 30, 2013 and October 31, 2012, respectively. An additional amount is due Natchez Pass LLC, a related party, totaling $40,865 as of April 30, 2013. The additional related party indebtedness is unsecured, non-interest bearing, and due on demand. NOTE 8 – CONVERTIBLE DEBENTURES On October 10, 2012 the Company issued a convertible debenture with a non-related party for $51,500. Under the terms of the debenture the amount is unsecured with a stated interest rate of 8% per annum, and is due on or before July 15, 2013. Any amount of principal or interest on this debenture which is not paid when due will bear interest at the rate of 22% per annum from the due date thereof. The debenture is convertible into common shares of the Company commencing April 8, 2013 (180 days from the issuance date), at a conversion price equal to 58% of the market price on conversion date, where the market price is equal to the average of the lowest three trading prices in the prior ten trading days as of the conversion date. The conversion feature limits issuing shares of stock to 4.99% of the total issued and outstanding shares. The Company has the right to repay the note within 180 days from April 8, 2013, in consideration of the payment of cash equal to 120% to 140% of the outstanding balance plus accrued interest. A total of $10,000 of the debenture was converted to common stock (Note 4) during the six months ended April 30, 2013. The remaining balance of the convertible debenture as of April 30, 2013 was $41,500. On February 12, 2013 the Company issued a convertible debenture with a non-related party for $37,500. Under the terms of the debenture the amount is unsecured with a stated interest rate of 8% per annum, and is due on or before November 14, 2013. Any amount of principal or interest on this debenture which is not paid when due will bear interest at the rate of 22% per annum from the due date thereof. The debenture is convertible into common shares of the Company commencing August 11, 2013 (180 days from the issuance date), at a conversion price equal to 50% of the market price on conversion date, where the market price is equal to the average of the lowest three trading prices in the prior ten trading days as of the conversion date. The conversion feature limits issuing shares of stock to 4.99% of the total issued and outstanding shares. The Company has the right to repay the note within 180 days from February 12, 2013, in consideration of the payment of cash equal to 120% to 140% of the outstanding balance plus accrued interest. On April 2, 2013 the Company issued a convertible debenture with a non-related party for $32,500. Under the terms of the debenture the amount is unsecured with a stated interest rate of 8% per annum, and is due on or before January 4, 2014. Any amount of principal or interest on this debenture which is not paid when due will bear interest at the rate of 22% per annum from the due date thereof. The debenture is convertible into common shares of the Company commencing September 29, 2013 (180 days from the issuance date), at a conversion price equal to 50% of the market price on conversion date, where the market price is equal to the average of the lowest three trading prices in the prior ten trading days as of the conversion date. The conversion feature limits issuing shares of stock to 13 DEL TORO SILVER CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 NOTE 8 – CONVERTIBLE DEBENTURES – (CONTINUED) 4.99% of the total issued and outstanding shares. The Company has the right to repay the note within 180 days from April 2, 2013, in consideration of the payment of cash equal to 120% to 140% of the outstanding balance plus accrued interest. NOTE 9 – COMMITMENTS The Company entered into an investor relations agreement with a consulting company on January 26, 2012. Pursuant to the agreement, the Company agreed to pay $1,000 and issue an aggregate of 140,000 common shares during the next six months. As of April 30, 2013 40,000 shares have been issued relative to this agreement. At the time the financial statements were released, both parties have agreed to temporarily delay the agreement. NOTE 10 – SUBSEQUENT EVENTS On May 6, 2013, the Company entered into a convertible loan agreement with an officer of the Company. Under the terms of the agreement, the Company issued an 8% convertible loan, in the principal amount of $20,000 that matures on May 6, 2014. The loan, plus accrued interest, may be converted into shares of common stock at a rate of $0.10 per share at any time. On May 10, 2013, 870,690 shares of common stock were issued for the conversion of $10,100 of principal on a non-related party convertible debenture. On May 23, 2013, 865,979 shares of common stock were issued for the conversion of $8,400 of principal on a non-related party convertible debenture. On May 24, 2013, the Company entered into a convertible loan agreement with a shareholder of the Company. Under the terms of the agreement, the Company issued an 8% convertible loan, in the principal amount of $40,000, that matures on May 24, 2013. The loan, plus any accrued interest, may be converted into shares of common stock at a rate of $0.10 per share at any time. On August 31, 2012, the Company entered into a partial purchase option agreement, as subsequently amended, with Natchez Pass LLC (Note 3). Subsequently, on June 6, 2013, The Company entered into a purchase option termination agreement with Natchez Pass LLC wherein the Company has agreed to terminate the partial purchase agreement pursuant to the following terms: ● the Company has been released from all obligations under the partial purchase agreement; ● the Company has been granted a 5% net smelter royalty related to all of the claims under the partial purchase agreement. Within 10 days Natchez Pass LLC will record the net smelter royalty against those claims with the Bureau of Land Management; ● the Company shall be paid 5% of the gross sale price, such price to be reduced by sales commissions, closing costs and Natchez Pass LLC’s repayment of its third party debts related to the claims. The sales proceeds to the Company shall not be less than $300,000; ● the Company shall issue 2,000,000 shares of its common stock, and ● Natchez Pass LLC shall retain all money paid to it under the partial purchase agreement and, upon sale of the claims to a third party, or upon the sale to a third party of a majority or greater of interest in the claims, theCompany shall assign all of its rights in the net smelter royalty to Natchez Pass LLC. 14 Item 2.
